Citation Nr: 0005110	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  96-50 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased rating for postoperative 
residuals of a fracture of the right femur currently rated as 
10 percent disabling.

2.  Entitlement to an increased rating for postoperative 
residuals of a fracture of the left humerus currently rated 
as 10 percent disabling.

3.  Entitlement to an increased rating for postoperative 
residuals of a fracture of the right ankle currently rated as 
10 percent disabling.

4.  Entitlement to an increased rating for postoperative 
residuals of a fracture of the left femur currently rated as 
10 percent disabling.

5.  Entitlement to an increased rating for residuals of a 
fracture of the transverse processes of L2 and L3 currently 
rated as 10 percent disabling.

6.  Entitlement to service connection for bilateral pudendal 
nerve palsy.

7.  Entitlement to service connection for serrate marcescen 
septicemia.

8.  Entitlement to service connection for contusion of the 
liver and kidneys.

9.  Entitlement to compensation for a dental condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Terence D. Harrigan, Counsel


INTRODUCTION

The veteran had active military service from September 1986 
to February 1991.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from decisions of various Regional Offices (RO) of 
the Department of Veterans Affairs (VA).  During the pendency 
of his appeal the veteran's claims file has come under the 
jurisdiction of several Regional Offices, the last one being 
the Roanoke, Virginia, RO which is the office which 
transmitted his appeal to the Board.  

The issues on appeal originally included entitlement to 
service connection for parenteral infusion of concentrated 
nutritional substances and for transfusion of packed cells.  
The veteran withdrew his appeal with regard to those issues 
at his hearing on appeal.  

Also among the issues originally on appeal was the issue of 
service connection for residuals of fractures of the 
transverse processes of L2 and L3.  That claim was granted by 
an RO in a decision dated in July 1996.  A zero percent 
rating was assigned for that disability and the veteran 
disagreed with that rating.  Although the statement of the 
case issued to the veteran in October 1996 listed service 
connection for residuals of fractures of the transverse 
processes of L2 and L3 as an issue, the pertinent law and 
regulations concerning the rating assigned were provided and 
the reasons and bases section of that statement of the case 
addressed the assignment of the zero percent rating.  The 
veteran subsequently perfected an appeal of that issue.  
Accordingly, the Board finds that the issue of entitlement to 
a higher rating for that disability is properly before the 
Board at this time.

In a rating action in November 1996 an RO denied the 
veteran's claim for service connection for generalized 
arthritis, removal of the spleen and a hearing loss.  The 
veteran was notified of that action in December 1996.  In 
correspondence received in January 1999 he complained that 
the RO had never addressed his claim for an arthritic 
condition.  The RO should ask the veteran to explain the 
nature of the "arthritic condition" for which claims 
entitlement to service connection and, if necessary, enter a 
formal decision as to whether the veteran filed a timely 
notice of disagreement with the November 1996 denial of 
service connection for generalized arthritis.

The veteran has claimed service connection for nerve damage 
in connection with an injury that caused a scar on his left 
shin.  That claim has not been addressed by the RO and is 
referred to the RO for appropriate action.





FINDINGS OF FACT

1.  The veteran has postoperative residuals of a fracture of 
the right femur manifested by some limitation of motion of 
the hip, degenerative changes of the head of the femur and 
1.5-cm shortening of the left leg.

2.  The veteran has postoperative residuals of a fracture of 
the left humerus manifested by decreased strength in the left 
arm, some limitation of supination and limitation of 
pronation beyond the last quarter of the arc.

3.  The veteran has postoperative residuals of a fracture of 
the right ankle manifested by no more than slight ankle 
disability.

4.  The veteran has postoperative residuals of a fracture of 
the left femur manifested by no more than slight hip 
disability.

5.  The veteran has residuals of fractures of the transverse 
processes of L2 and L3 manifested by limitation of motion of 
the lumbar spine and paravertebral muscle spasm on the left 
without demonstrable deformity of a vertebral body.

6.  There is no competent medical evidence establishing that 
the veteran currently has residuals of bilateral pudendal 
nerve palsy.

7.  There is no competent medical evidence establishing that 
the veteran currently has residuals of serrate marcescen 
septicemia.

8.  There is no competent medical evidence establishing that 
the veteran currently has residuals of contusion of the liver 
and kidneys.  

9.  The veteran has established service connection for 
residuals of trauma to one tooth.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 20 percent rating, but no 
more, for postoperative residuals of a fracture of the right 
femur are met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.71a, Diagnostic Code (Code) 5255 (1999).

2.  The schedular criteria for a 20 percent rating, but no 
more, for post operative residuals of a fracture of the left 
humerus are met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.71a, Code 5213 (1999).

3.  The schedular criteria for a rating in excess of 10 
percent for postoperative residuals of a fracture of the 
right ankle are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.71a, Code 5262 (1999).

4.  The schedular criteria for a rating in excess of 10 
percent for postoperative residuals of a fracture of the left 
femur are not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.71a, Code 5255 (1999).

5.  The schedular criteria for a 20 percent rating, but no 
more, for residuals of fractures of the transverse processes 
of L2 and L3 are met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.71a, Code 5285-5295 (1999).

6.  The claim for service connection for residuals of 
bilateral pudendal nerve palsy is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

7.  The claim for service connection for residuals of serrate 
marcescen septicemia is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

8.  The claim for service connection for residuals of 
contusion of the liver and kidneys is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

9.  The veteran does not have a dental disability for which 
compensation benefits are provided.  38 U.S.C.A. § 1712 
(a)(1)(C) (West 1991 & Supp. 1999); 38 C.F.R. § 4.150 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Evidentiary Background

The record shows that the veteran was injured in an 
automobile accident in August 1988.  He sustained fractures 
of both thighs and the left upper arm.  The back was mildly 
tender and pulses were decreased in the left foot.  X-rays 
revealed a severely comminuted fracture of the left femur, a 
comminuted fracture of the midshaft of the right femur, a 
midshaft fracture of the left humerus and fractures of the 
transverse processes of L1 and L2.  Arteriograms of the lower 
extremities were normal.  A CT scan of the abdomen showed no 
gross abnormalities.  He underwent closed reduction of the 
left arm, insertion of tibial pins and placement in balanced 
skeletal traction.  He was transferred to a military hospital 
where it was reported that examination revealed minimal 
diffuse abdominal tenderness without localized rebound.  The 
back was nontender except at the right costovertebral 
junction.  There were multiple superficial and deep 
lacerations of the left tibial region.  A CT scan showed some 
deep parenchymal liver damage which was considered to be 
stable.  He had an open reduction and internal fixation of 
the left humerus.  Following surgery he developed Serratia 
marcescen septicemia which resolved after antibiotic 
treatment.  In late August he underwent open reduction 
internal fixation of a right ankle fracture.  After several 
weeks of convalescent leave examination revealed that he had 
full range of motion of the left upper extremity and full 
functional range of motion of both lower extremities to 
include hips, knees and ankles.  He remained neurologically 
intact.  It was noted that during the immediate post 
operative period following his bilateral femur fracture 
treatment he had some peroneal sensory deficit which resolved 
rather promptly and was thought to be due to the peroneal bar 
with pressure and neurapraxia that developed postoperatively.  
Diagnoses were comminuted left subtrochanteric femur 
fracture, comminuted right mid shaft femur fracture, left mid 
shaft humerus fracture, right ankle fracture, transverse 
process fractures L2-3 on the left, liver contusion, serratia 
marcescen septicemia, resolved and pudendal nerve palsy, 
bilateral, resolved.  

He was ultimately discharged from service pursuant to the 
recommendation of a medical board.  The physical evaluation 
board report showed that he had 0 degrees dorsiflexion of the 
right ankle and had pain on pressure over the medial aspect.  
He reportedly had slight disability of the right hip due to 
malunion of the femur and pain on use.  The right hip showed 
0 degrees extension and some loss of adduction.  The right 
leg was 1.5 cm shorter than the left and there was painful 
presence of a large butterfly fragment incorporated in the 
healing callus.  There was pain on use of the left humerus 
and pain on use of the left femur.  He had mild to moderate 
limitation of motion of both hips and the ankle.  

In July 1993 the veteran was hospitalized at a VA facility 
for removal of orthopedic hardware from the right ankle and 
left humerus.  

On VA examination in March 1996 the veteran complained of up 
to 10 episodes of stomach pain per year, pain in the lower 
left back, constant pain if the bladder was not emptied 
promptly and pain in the back of the forearm.  Examination of 
the stomach revealed that there was no pain with soft or deep 
palpation.  There were no masses.  There was a scar at the 
left abdominal aspect that measured approximately 4 1/2 inches 
and was well healed and hypopigmented.  There was mild 
costovertebral tenderness.  Range of motion of the back was 
reported to be within normal limits.  Forward flexion was to 
60 degrees, extension was to 20 degrees, lateral flexion was 
to 15 degrees bilaterally and rotation was to 18 degrees 
bilaterally.  

Orthopedic examination revealed range of motion of the elbows 
was to 140 degrees flexion, 10 degrees extension, 18 degrees 
pronation and 90 degrees supination.  There was no 
crepitation or atrophy.  On the lateral aspect of the left 
biceps there was a 2 1/2 x 1/4 inch scar that was well healed and 
hyperpigmented.  Range of motion of the hip was from 110 
degrees flexion to 30 degrees abduction.  Adduction was to 30 
degrees, external rotation was to 40 degrees, internal 
rotation was to 30 degrees and extension was to 10 degrees.  
On the lateral aspect of the left hip there was a linear scar 
that measured 14 inches.  It was well healed and 
hyperpigmented.  On the right hip there was a linear scar 
that measured 13 1/2 inches.  It was well healed and 
hyperpigmented.  On the anterior aspect of the leg at the 
pretibial area there was a 2 1/2 x 1/4 inch well-healed, 
hyperpigmented scar.  On the left leg at the lateral aspect 
of the patella there was a 2-1/2 inch scar which was well 
healed and hyperpigmented.  There was decreased sensation to 
sharp and dull noted at the lateral aspect of the patella.  
On the lateral aspect of the right ankle there was a 4 1/2 x 2-
1/4 inch scar.  It was semicircular and extended from the 
lateral aspect of the fibula around the malleolus aspect.  It 
was well healed.  Range of motion of the right ankle was from 
30 degrees plantar flexion to 15 degrees dorsiflexion.  
Pronation was to 10 degrees and supination was to 40 degrees.  
Range of motion of the left ankle was from 50 degrees plantar 
flexion to 20 degrees dorsiflexion.  Pronation was to 30 
degrees and supination was to 60 degrees.  There was 
decreased sensation to sharp and dull noted at the left 
ankle.  There was stiffness of the ankle.  There was no 
impairment of gait, muscles or nerves.  X-rays revealed a 
healed fracture of the left mid humerus with fairly good 
alignment and surrounding callous formation, post operative 
residuals of reduction and internal fixation of a right mid 
femoral fracture with exuberant callous formation and near 
anatomic alignment and old healed fracture of the distal 
fibula with good alignment and mild degenerative arthritis of 
the talotibiale joint.  The right hip joint was reported to 
be normal with normal joint space and articular margins.  
Diagnoses were residuals of a fracture of the right humerus 
with no range of motion deficit, residuals of a right ankle 
fracture with range of motion deficit and scarring, residuals 
of a right hip fracture without range of motion deficit and 
scarring, residuals of a right femur fracture, upper and 
lower extremity scarring and history of gastrointestinal 
problems with no abnormalities noted.

A report from a private physician reveals that he saw the 
veteran in December 1996 for complaints including 
intermittent low back and hip pain.  He reported no sensory 
loss or weakness.  The veteran reported that he took Motrin 
as needed for pain.  Examination revealed tenderness in the 
paralumbosacral area.  There were bilateral surgical scars of 
the hips.  There was limited range of motion of the hips.  
Straight leg raising was positive bilaterally at 30 degrees.  
Flexion was to 50 degrees with pain.  Deep tendon reflexes 
were 3+/4.  

X-rays done in January 1997 revealed no abnormality of the 
lumbar spine.  There were internal fixation devices in both 
proximal femurs.  X-rays of the right hip revealed a healed 
mid shaft fracture of the femur with an internal fixation rod 
in place and linear ossified densities extending from the 
femoral neck to above the acetabulum probably representing 
post operative changes which were most likely degenerative.  
The hip joint appeared normal.  X-rays of the left hip 
revealed an internal fixation device in the left hip with the 
superior end in the femoral head.  There was an old healed 
fracture of the proximal shaft of the femur with no definite 
evidence of significant complication.  The hip appeared 
intact.  

In September 1997 the veteran provided several photographs 
showing scars on his left arm and on both lower extremities.  
He identified scars on the left leg as being where nerve 
damage occurred.  A scar on the left hip was said to be 
painful from clothes, one on the outer right leg was 
reportedly painful with wearing of boots and very tender.  
The veteran reported that footwear caused a scar on the inner 
right ankle to become painful, and that one on the back of 
the left arm was very tender.

On VA examination in July 1998, the veteran complained of 
chronic low back and hip pain, sharp pain in the top of the 
thighs when walking and twisting or giving way of the right 
ankle.  He reported that after his initial surgeries he was 
told that one leg was shorter than the other.  He had lifts 
placed in his shoes, but they wore out and he never got new 
ones.  He reported that his left arm gave him only occasional 
problems, like when he rested it on a table or attempted to 
do anything athletic.  He reported an ache between the lower 
part of his shoulder blades.  He complained of headaches 
since the accident that could last for hours and were 
accompanied by sensitivity to light and occasionally by 
nausea.  It was reported that he took an occasional Motrin, 
but that he hated taking pills.  

Examination revealed a 1-cm round scar just posterior to the 
knees bilaterally where stabilization rods were inserted.  
Those scars were very tender.  Anteriorly, below the knee 
there was a 4-1/2 cm scar that was numb, yet well healed.  
There was a 9-1/2 cm moon shaped scar on the medial surface.  
On the lateral surface of the right leg there was a 98-cm 
scar and there was a 99-cm scar on the lateral surface of the 
left leg.  On the right hip there was a 2 x 2-cm scar that 
was tender.  On the left hip there was an 11 x 2-cm scar that 
was healed with keloid formation from which there was 
reportedly occasional drainage.  On the left elbow there was 
a transverse scar 3 x 2 cm which caused pain when touched.  
The pain was not in the scar, but radiated down the muscles 
of the arm.  There was decreased strength of the left arm.  
Pronation was from 0 to 60 degrees and supination was from 0 
to 70 degrees on the left.  

Examination of the lumbar spine showed muscle spasm at L3-L4 
and L4-L5 on the left.  Forward flexion of the spine was to 
60 degrees, extension was to 25 degrees, right and left 
flexion was to 40 degrees and rotation was to 35 degrees.  
There was swelling at L5-4 and S1.  Straight leg raising was 
negative.  The veteran walked with a limp on the left.  
Abduction of the hips was to 30 degrees and flexion was to 
100 degrees bilaterally.  There was no crepitus.  There was 
decreased sensation to pinprick on the upper 1/3 of the right 
thigh anteriorly, posterity laterally and medially and below 
the knee laterally and anteriorly, bilaterally.  There was 
decreased sensation to pinprick laterally in a 27 x 3 cm area 
on the left thigh.  X-rays of the right femur revealed an 
orthopedic device in place with considerable deformity about 
the fracture site.  X-rays of the left femur revealed 
considerable deformity an orthopedic device in place.  There 
was heterotopic bone formation about the right hip.  

The veteran testified at a hearing before a member of the 
Board in June 1999.  He stated that his left femur protruded 
through the skin after his injury and that he had a piece of 
fiberglass in his right leg.  He reported that he had nerve 
palsy with shaking of his leg on the right.  He stated that 
his hips were injured and that he still had hardware in his 
hips and femurs.  He indicated that at times his ankle gave 
way.  He stated that his left leg was shorter than the right.  
He stated that he had no evidence of current disability as 
the result of liver damage.  He did report blood in his 
urine, frequent urination and painful urination.  He reported 
an injury to a tooth in service that had to be replaced.  He 
indicated that he was seeking treatment for the tooth, not 
compensation.  He stated that he still had nerve palsy, but 
that he had not sought treatment for it.  

Evaluation of Service Connected Disabilities

Disabilities are rated by pursuant to VA's Schedule for 
Rating Disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  
38 C.F.R. § 4.1 (1999).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  The evaluation of the same disability under 
various diagnoses is to be avoided.  Disability from injuries 
to the muscles, nerves, and joints of an extremity may 
overlap to a great extent, so that special rules are included 
in the appropriate bodily system for their evaluation.  Both 
the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14 (1999).

The Board also notes that, when evaluating musculoskeletal 
disabilities, the VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

Fractures of Femurs

The rating schedule provides a 10 percent rating for malunion 
of the femur with slight hip disability.  A 20 percent rating 
is provided where there is moderate hip disability and a 30 
percent rating is provided where hip disability is marked.  
38 C.F.R. § 4.71a, Code 5255 (1999).  Various ratings are 
also provided for limitation of motion of the thigh and for 
limitation of motion of the knee.  A 20 percent rating is 
provided where abduction of the thigh is limited to less than 
10 degrees or where flexion is limited to 30 degrees.  
38 C.F.R. § 4.71a, Codes 5251, 5252, 5253 (1999).  A 20 
percent rating is provided where flexion of the knee is 
limited to 30 degrees or where extension is limited to 15 
degrees.  38 C.F.R. § 4.71a, Codes 5260, 5261 (1999).  A 20 
percent rating is provided where there is shortening of a 
lower extremity of 2 to 2 1/2 inches.  38 C.F.R. § 4.71a, Code 
5275 (1999).

During service the veteran sustained a comminuted fracture of 
the right femur.  A pin was inserted in the femur.  
Examination in connection with physical evaluation board 
proceedings showed that he had slight disability of the right 
hip due to malunion of the femur and pain on use.  Extension 
was limited to 0 degrees and there was some loss of 
adduction.  There was malunion of the femur and the right leg 
was shorter than the left.  On VA examination in March 1996 
range of motion of the hip was to 110 degrees flexion and to 
30 degrees abduction.  In December 1996 a private reported 
that x-rays showed degenerative changes on the right femoral 
neck.  Those changes were also noted on VA x-rays in July 
1988.  

The evidence shows that the veteran has hip disability as a 
result of his post operative residuals of a fracture of the 
right femur.  No knee disability as a result of that fracture 
is demonstrated.  Neither the limitation of motion nor the 
shortening of the extremity demonstrated by the evidence is 
of sufficient severity to warrant a rating in excess of 10 
percent under the appropriate diagnostic codes for those 
disabilities as set forth above.  Accordingly, Code 5255 is 
the appropriate code for rating the veteran's hip disability.  
Since, in addition to limitation of motion of the hip the 
evidence shows degenerative changes of the head of the femur 
and shortening of the leg, it is the decision of the Board 
that the veteran's disability picture more nearly 
approximates the moderate hip disability required for a 20 
percent rating and that rating is hereby assigned. 

During service the veteran also sustained a comminuted 
fracture of the left femur.  A pin was inserted in the femur.  
Examination in connection with physical evaluation board 
proceedings showed pain on use of the left femur and mild to 
moderate limitation of motion.  On VA examination in March 
1996 range of motion of the hip was to 110 degrees flexion 
and to 30 degrees abduction.  There is no evidence of 
degenerative changes in the left hip.

The record shows that the veteran has hip disability as a 
result of his postoperative residuals of a fracture of the 
left femur.  Again, no knee disability as a result of that 
fracture is demonstrated.  The limitation of motion 
demonstrated by the evidence is not of sufficient severity to 
warrant a rating in excess of 10 percent under the 
appropriate diagnostic code and there is no shortening of the 
extremity.  Therefore, the left hip is also appropriately 
rated under the provisions of Code 5255.  While there is some 
limitation of motion of the left hip, the motion is not 
sufficiently limited to warrant a 10 percent rating on the 
basis of limitation of motion alone.  There is no evidence of 
degenerative changes involving the hip joint on the left and 
there is no shortening of the leg.  Therefore, the Board 
concludes that no more that slight hip disability is 
demonstrated on the left and there is no basis for assigning 
a rating in excess of 10 percent for left hip disability in 
this case.

Fracture of Left Humerus

On a report of medical history dated during service the 
veteran indicated that he was right handed.  Accordingly, 
ratings for the minor extremity will be considered in 
evaluating his left arm disability.  The rating schedule 
provides a 10 percent rating for limitation of flexion of the 
forearm to 100 degrees, limitation of extension to 45 
degrees, or limitation of supination to 30 degrees or less.  
38 C.F.R. § 4.71a Codes 5206, 5207, 5213 (1999).  20 percent 
ratings are provided where there is malunion of the humerus 
with moderate deformity, limitation of flexion of the forearm 
to 90 degrees, limitation of extension to 75 degrees, or 
limitation of pronation with motion lost beyond the last 
quarter of the arc and the hand does not approach full 
pronation.  38 C.F.R. § 4.71a Codes 5202, 5206, 5207, 5213 
(1999).

The veteran sustained a fracture of the left humerus that was 
treated by open reduction and internal fixation.  At 
separation it was reported that he had pain on use of the 
left humerus.  On VA examination in March 1996, flexion and 
extension and supination of the elbow were only slightly 
limited, but pronation was reported to be only 18 degrees.  
Since the ranges of motion reported on that examination were 
said to be bilateral and since such a severe limitation of 
pronation is inconsistent with all of the other medical 
reports of record, it is clear that that report is erroneous.  
On VA examination in July 1998, decreased strength of the 
left arm, limitation of motion on pronation to 60 degrees and 
limitation of motion on supination to 70 degrees was 
reported.  The evidence does not establish that the veteran 
has malunion of the humerus.  There is no evidence of any 
impairment of the left shoulder.  Substantial limitation of 
flexion or extension of the elbow is not shown.  However, the 
record does show limitation of pronation of the left arm to 
60 degrees.  Normal pronation is from 0 degrees to 80 
degrees.  38 C.F.R. § 4.71, Plate I (1999).  Since pronation 
is lost beyond the last quarter of the arc, a 20 percent 
rating is warranted for the veteran's residuals of a fracture 
of the humerus in this case.

Fracture of the Right Ankle

The rating schedule provides a 10 percent rating for malunion 
of the tibia or fibula with slight knee or ankle disability 
or where there is moderate limitation of motion of the ankle.  
A 20 percent rating is provided where there is moderate knee 
or ankle disability or marked limitation of motion of the 
ankle.  38 C.F.R. § 4.71a, Codes 5262, 5271 (1999).

The veteran fractured his right tibia in service.  Pins were 
placed in the tibia.  On physical evaluation before 
separation from service he had 0 degrees of dorsiflexion of 
the ankle and there was pain on pressure over the medial 
aspect.  In March 1996 range of motion of the ankle was to 30 
degrees plantar flexion, 15 degrees dorsiflexion, 10 degrees 
pronation and 40 degrees supination.  The ankle was stiff, 
but there was no impairment of gait, muscles or nerves.  The 
veteran has reported that he has twisting or giving way of 
the right ankle.  While the evidence shows some limitation of 
motion of the veteran's right ankle, the motion is not so 
limited as to result in any significant industrial 
impairment.  He reports occasional giving way of the ankle 
and some stiffness was demonstrated on VA examination, but 
the medical findings are consistent with no more than slight 
ankle disability. Accordingly, there is no basis for 
assigning a higher disability rating for the veteran's 
residuals of a fracture of the right ankle in this case.

Fracture of the Transverse Process of L2 and L3

Residuals of fractures of vertebrae are rated based on 
definite limitation of motion of the affected portion of the 
spine or muscle spasm adding 10 percent for demonstrable 
deformity of a vertebral body.  38 C.F.R. § 4.71a, Code 5285.  
(1999).  A 10 percent rating is provided for slight 
limitation of motion of the lumbar spine.  A 20 rating is 
provided where there is moderate limitation of motion and a 
40 percent rating is provided where limitation of motion is 
severe.  38 C.F.R. § 4.71a Code 5292 (1999).  It is also 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (1999).  A 20 percent rating is provided for 
lumbosacral strain with muscle spasm on extreme forward 
bending and loss of lateral motion of the spine unilaterally 
in a standing position.  A 40 percent rating is provided for 
severe lumbosacral strain with listing of the whole spine to 
the opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal motion on forced mobility.  38 C.F.R. § 4.71a, Code 
5295 (1999).  

The veteran has fractures of the transverse processes of L2 
and L3 on the left, which were sustained in his automobile 
accident in service.  No symptoms resulting from that 
disability were shown during service.  On VA examination in 
March 1996 the veteran complained of pain in the lower left 
back.  Range of motion of the back was reported to be within 
normal limits, but forward flexion was reported to be to only 
60 degrees.  In December 1966 a private physician reported 
that the veteran had tenderness in the paralumbosacral area.  
Forward flexion of the spine was again reported to be to 60 
degrees on VA examination in July 1998 and muscle spasm was 
noted at the level of L3-L4 and L4-L5 on the left.  There is 
no evidence of demonstrable deformity of a vertebral body.  
In view of the degree of limitation of motion demonstrated 
and the additional symptom of muscle spasm the Board 
concludes that a rating of 20 percent, but no more, should be 
awarded for the veteran's residuals of fractures of the 
transverse processes of L2 and L3 by analogy to lumbosacral 
strain under Code 5285-5295.

Extra-schedular Consideration

The above determinations are based upon consideration of 
applicable provisions of the rating schedule.  In reaching 
the dispositions, the Board has considered the appellant's 
assertions, to include as it pertains to functional loss due 
to pain associated with the disabilities under 
consideration..  However, the appellant is not shown to 
experience such disabling pain as to warrant a higher 
evaluation for any musculoskeletal disability than that 
assigned herein.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca.  As 
noted in the REMAND, below, as the appropriate evaluations 
assigned for residual scars is the subject of a separate 
appeal that has not yet been perfected, no symptoms 
associated with any such scars has been considered herein.  

Additionally, there is no showing that any of the 
disabilities currently under consideration reflects so 
exceptional or so unusual a disability picture as to warrant 
the assignment of any higher evaluation on an extra-schedular 
basis.  In this regard, the Board notes that no disability is 
objectively shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned rating).  
Moreover, no condition is shown to warrant frequent periods 
of hospitalization or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of such factors as those outlined above, 
the Board is not required to remand any of the increased 
rating claims to the RO for the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Claims for Service Connection 

To establish entitlement to service connection for a 
disability, the evidence must show that a disease or injury 
was incurred in or aggravated during service and that there 
is disability (residuals) as a result of that disease or 
injury.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  

However, the threshold question to be answered with regard to 
the issues of entitlement to service connection for bilateral 
pudendal nerve palsy, serrate marcescen septicemia and 
contusion of the liver and kidneys is whether the veteran has 
presented a well-grounded claim; that is, one that is 
plausible.  In the absence of evidence of a well-grounded 
claim, there is no duty to assist the claimant in developing 
the facts pertinent to the claim, and the claim must fail.  
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); Slater v. 
Brown, 9 Vet. App. 240, 243 (1996); Gregory v Brown, 8 Vet. 
App. 563, 568 (1996) (en banc); Grivois v. Brown, 6 Vet. App. 
136, 140 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

To establish a claim for service connection as well grounded, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).

After his injuries in service, it was reported that the 
veteran had some peroneal sensory deficit that resolved 
rather promptly.  It was indicated that the peroneal bar with 
pressure and neurapraxia that developed following surgery 
caused the condition.  The diagnosis was pudendal nerve 
palsy, bilateral, resolved.  The veteran has not demonstrated 
that he has any current disability as a result of that 
condition.  Since the evidence shows that there is no current 
disability, the veteran's claim in that regard is not well 
grounded.

The same analysis applies to the remaining claimed disorders 
for which service connection is sought.  The veteran had an 
episode of serrate marcescen septicemia while he was 
hospitalized following his injury in service.  The condition 
was treated and resolved.  He has demonstrated no present 
disability as a result of that disease, and, therefore, there 
is nothing for which service connection can be granted and 
the veteran's claim for service connection for serrate 
marcescen septicemia is not well grounded.  Service medical 
records reveal some indication of possible liver contusion.  
There was no finding of kidney injury.  The record does not 
show that the veteran now has any kidney or liver disability 
as a result of injuries sustained during service.  
Accordingly, there is no basis for granting service 
connection for contusion of the liver or kidneys and the 
veteran's claim in that regard is not well grounded.

In the absence of evidence of well-grounded claims for 
service connection, there is no duty to assist the claimant 
in developing the facts pertinent to the claims, and the 
claims must fail.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Slater v. Brown, 9 Vet. App. 240, 243 (1996); Gregory 
v Brown, 8 Vet. App. 563, 568 (1996) (en banc).  Furthermore, 
the Board is aware of no circumstances in any of these 
matters that would put the VA on notice that any additional 
relevant evidence may exist which, if obtained, would well-
ground any of the appellant's claims for service connection.  
See McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  
Finally, because the RO has also denied the claims as not 
well grounded, the Board finds that the duty to inform the 
veteran of evidence needed to support each claim is met.  See 
38 U.S.C.A. § 5103(a); Robinette v. Brown 8 Vet. App. 69, 77-
78 (1999).


Compensation for Dental Disability

In a rating action in January 1995 an RO granted service 
connection for dental trauma to tooth number 22.  That 
decision entitled the veteran to outpatient dental services 
and treatment for that tooth.  38 U.S.C.A. § 1712 (a)(1)(C) 
(West 1991 & Supp. 1999).  However, there is no provision for 
payment of compensation benefits based on service connected 
trauma involving only one tooth.  38 C.F.R. § 4.150 (1999).  
The Court has held that where the law and not the evidence is 
dispositive, the Board should deny an appeal because of the 
absence of legal merit or the lack of entitlement under the 
law.  Sabonis v. Brown, 6 Vet.App. 426 (1994).  The veteran 
in this case has failed to allege facts that meet the 
criteria set forth in the law or regulations and, 
accordingly, his claim for compensation benefits for trauma 
to a tooth must be denied.  


ORDER

A rating in excess of 10 percent for postoperative residuals 
of a fracture of the right ankle and for postoperative 
residuals of a fracture of the left femur is denied.

20 percent ratings for post operative residuals of a fracture 
of the right femur, post operative residuals of a fracture of 
the left humerus and residuals of fractures of the transverse 
processes of L2 and L3, are granted, subject to the laws and 
regulations governing regulations pertaining to the payment 
of monetary benefits.

In the absence of evidence of well-grounded claims, service 
connection for residuals of bilateral pudendal nerve palsy, 
serrate marcescens septicemia, and contusion of the liver and 
kidneys is denied.

Payment of compensation benefits for a dental condition is 
denied.


REMAND

In a rating action in December 1998, the RO granted service 
connection for several scars and assigned 10 percent ratings 
for two of them and zero percent ratings for two others.  The 
veteran disagreed with those ratings in correspondence 
received in December 1998 and January 1999.  The RO took no 
further action with regard to the notices of disagreement; 
specifically, no statement of the case was issued.  Under 
these circumstances, such action should be accomplished on 
remand.  See Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999); Holland v Gober, 10 Vet. App. 433, 436 (1997)

1.  The RO should issue an appropriate 
statement of the case on the issues of 
entitlement to a compensable evaluation 
for scars about the knees and on both 
shins, and an evaluation higher than 10 
percent for scars of the thigh and hip, 
and service connection.

2.  The veteran and his representative 
are hereby reminded that appellate review 
of the above-captioned issues may be 
obtained only if a timely substantive 
appeal is filed.  

The purpose of this REMAND is to afford due process and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, 
Part IV, directs the ROs to provide expeditious handling of 
all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

